UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7702



NICHOLAS RAMSEY,

                                           Petitioner - Appellant,

          versus


WILLIAM   WHITE,   Warden;  HENRY   MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(CA-03-3106)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas Ramsey, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Nicholas Ramsey seeks to appeal the district court’s

judgment adopting the magistrate judge’s report and recommendation

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                       An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a    circuit    justice    or    judge   issues     a    certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    We have independently

reviewed the record and conclude Ramsey has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented      in   the

materials      before    the    court     and   argument    would    not    aid   the

decisional process.



                                                                           DISMISSED




                                        - 2 -